DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed 10/16/2020 and amended 01/29/2021. Claims 3-10, 12-16 and 18 are amended. Claims 1-18 are pending.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the prior art of record fails to teach or suggest “A persistence of vision, PoV, display panel comprising first, second, third, fourth and fifth PoV display units having first, second, third, fourth and fifth display areas respectively, wherein the first, second, third and fourth PoV display units are arranged such that their respective display areas form a 2.times.2 array in at least one display plane and form a display area void bounded by their respective display areas, and wherein the fifth PoV display unit is arranged such that the fifth display area is offset from the at least one display plane and corresponds to the display area void”.
Prior art considered includes US PG Publication No. 2010/0020107 to Chui.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624